Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION

                                         No. 04-21-00209-CR

                                 IN RE Regino PALACIOS, Relator

                                         Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: June 2, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator has filed a petition for writ of mandamus and motion for extension of time to file

his petition. We may issue writs of mandamus when “agreeable to the principles of law regulating

those writs.” TEX. GOV’T CODE § 22.221(b). For mandamus, a relator has the burden to file a

petition and record showing the trial court abused its discretion and that no adequate remedy exists.

See State ex rel. Young v. Sixth Judicial Dist. Ct. of Appeals at Texarkana, 236 S.W.3d 207, 210

(Tex. Crim. App. 2007). Having reviewed the petition, we conclude relator has not satisfied this

burden. Accordingly, we deny the petition and motion. See TEX. R. APP. P. 52.8(a).

                                                     PER CURIAM

DO NOT PUBLISH



1
 This proceeding arises out of Cause No. 2000CRP000661D1 pending in the 49th Judicial District Court, Webb
County, Texas, the Honorable Joe Lopez presiding.